Citation Nr: 1047987	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  04-44 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 30 percent for post total 
knee replacement (TKR) of a right knee disability from May 1, 
2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1961 to June 1977.  This matter is before Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision by the 
Reno, Nevada Department of Veterans Affairs (VA) Regional Office 
(RO) that continued a 10 percent rating for the Veteran's right 
knee disability.  In June 2005, a videoconference hearing was 
held before the undersigned; a transcript of the hearing is 
associated with the claims file.  The matter was before the Board 
in May 2007, when it was in part, remanded for additional 
development.  A February 2009 rating decision awarded the Veteran 
a temporary total rating under 38 C.F.R. § 4.30 and § 4.71a, 
Diagnostic Code (Code) 5055 from March 17, 2005 to May 1, 2006, 
and a 30 percent rating, effective May 1, 2006 for the right knee 
disability.  [Significantly, the effective date of the grant of 
the temporary total rating was subsequently amended to March 2, 
2005 (date of right TKR).]  The Veteran has not expressed 
disagreement with the effective dates assigned for the award of a 
temporary total rating.  Hence, that period is not for 
consideration by the Board in this appeal and the issue has been 
characterized accordingly.  

The Board's May 2007 decision adjudicated the matter of the 
rating for the knee disability prior to the TKR, granting an 
increased 30 percent combined rating for the disability.  That 
decision is final.  38 U.S.C.A. § 7104.  A June 2007 rating 
decision implemented the Board's decision, effective March 30, 
2004 (date of claim).  Hence, the matter of the rating for the 
TKR is no longer before the Board.

In April 2010 correspondence, the Veteran raised the issue 
of entitlement to service connection for a left knee 
disability as secondary to his service-connected right 
knee disability.  Since such issue has not been developed 
for appellate review, the Board does not have jurisdiction 
in that matter; it is referred to the Agency of Original 
Jurisdiction for appropriate action. 




FINDING OF FACT

At no time since May 1, 2009 is the Veteran's service connected 
right knee disability shown to have been manifested by chronic 
residuals of TKR consisting of severe weakness or severe painful 
motion or impairment approximating such level of severity; 
compensable limitations of flexion or extension or instability.


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the 
Veteran's service-connected right knee disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.21, 4.71a; Codes 5055, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  In a claim for increase, the VCAA 
requirement is generic notice, that is, notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's 
duties to notify and assist in the development of his claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A June 
2007 letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  A September 2010 
supplemental statement of the case readjudicated the matter.  He 
has received the general-type notice described in Vazquez-Flores, 
and has had ample opportunity to respond/supplement the record.  
It is not alleged that notice in this case was less than 
adequate.  

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for examinations in November 2007 and February 2010.  
The examinations are adequate for rating purposes, as they 
considered the evidence of record, noted the history of the 
disability, and included a thorough physical examination of the 
Veteran, with notation of all clinical findings necessary for 
proper determinations in the matter.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).   He has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The Veteran had a TKR privately performed in March 2005.  
Postoperative records show he underwent therapy during the period 
the disability was assigned a 100 percent rating. 

On November 2007 VA examination (initial VA evaluation following 
the TKR), the examiner noted that the Veteran's claims file and 
postservice treatment records were reviewed.  The Veteran 
complained of pain, weakness, stiffness and occasional swelling.  
He reported constant slight soreness and stiffness of the knee 
joint, waxing and waning in intensity depending on activity.  He 
used a cane occasionally, primarily for stability.  He complained 
of instability, especially on uneven terrain, indicating he can 
ambulate for about two miles on flat and level surfaces but that 
he cannot walk on uneven terrain such as in hiking or camping.  
He no longer participated in contact or physical sports.  He 
could drive and ambulate without assistance, but could not run or 
jump.  He had difficulty with squatting due to knee joint pain.  
He avoided kneeling, crawling, stair climbing and climbing 
ladders (due to weakness and instability).  

On physical examination, range of motion studies found: active 
motion against gravity flexion 0 to 110 degrees; active motion 
under load, squatting, flexion 0 to 60 degrees; extension to 0 
degrees.  It was noted he was unable to fully flex actively due 
to a feeling of restriction, weakness, and soreness.  The 
examiner noted a slight antalgic gait.  The examiner noted there 
was no apparent additional functional impairment or loss of range 
of motion following repetitive use of the knee.  The Veteran 
complained of mild discomfort on heel gait and a feeling of 
instability with heel and toe gait.  He was unable to complete a 
full squat due to limited movement of right knee flexion.  There 
was no ankylosis or excessive swelling of the right knee joint.  
The examiner noted an 8-inch medial parapatellar incision (well-
healed) on the right side and left side of the right knee joint, 
and a longitudinal 1-1/2 inch incision starting at the inferior 
pole of the patella extending distally.  The incisions were not 
inflamed; there was no pain and they were freely moveable.  The 
Veteran had a +1 anterior drawer sign; testing of the medial and 
lateral collateral ligaments revealed no excessive looseness or 
laxity.  Sensory perception along the right medial aspect of the 
knee was diminished to light touch from the level of the joint 
line to the medial border of the foot.  The diagnosis included 
probable injury to the superficial cutaneous nerve of either side 
of the right knee.  

A June 2009 private treatment record from Dr. F. C. R. notes the 
Veteran's complaint of minimal right knee tenderness.  The 
Veteran reported his total knee was working well.  

December 2006 to July 2010 VA treatment records are silent for 
complaints or treatment regarding the right knee.  

On February 2010 VA examination, the Veteran complained of pain 
(toothache-like), weakness, and stiffness of the right knee.  He 
denied incapacitating episodes.  He wore a brace on the left knee 
as needed and walked with a cane for stability; he did not wear 
corrective shoes.  There were no signs or symptoms of 
inflammatory arthritis.  He is limited in his ability to stand 
for prolonged periods of time, the maximum being 45 minutes.  He 
reported he could walk on a flat and level surface in a slow, 
guarded manner for about a mile, but had difficulty with uneven 
terrain or steep slopes.  He could climb a flight of stairs 
without stopping.  He did not feel stable and did not climb 
ladders; his ability to kneel, crawl, and squat is limited.  He 
reported he could no longer run or jump, or play physical sports, 
and had no physical recreational activities.  

On physical examination, range of motion was flexion to 115 
degrees, and extension to 0 degrees.  Repetitive movement of the 
knee caused no additional loss of range of motion or functional 
impairment after repetitive use, although the Veteran did 
complain of increasing pain/discomfort with movement.  Crepitus 
could be felt and heard in the knee.  There was no soft tissue 
swelling and no noticeable effusion.  There was no significant 
instability of the knee; minimal guarding was noted during the 
examination.  There was no ankylosis of the joint.  The Veteran 
walked with a slight antalgic limp, using a cane.  There was a 
well-healed 9 inch, longitudinal scar of the medial parapatellar 
region.  There was diminished sensory perception on the medial 
aspect of the proximal leg and at the level of the second and 
third toe of the right foot.  

C.	Legal Criteria and Analysis

Post TKR knee disability is rated under Code 5055.  Under Code 
5055 (for knee replacement (prosthesis)), a 100 percent rating is 
to be assigned for 1 year following implantation of the 
prosthesis.  With chronic residuals consisting of severe painful 
motion or severe weakness in the affected extremity a 60 percent 
rating is warranted.  Intermediate degrees of residual weakness, 
pain or limitation of motion, are to be rated by analogy to Codes 
5256, 5261, or 5262.  The minimum rating is 30 percent.  
38 C.F.R. § 4.71a.  

Code 5261 (for limitation of knee extension) provides a 50 
percent rating where limited to 45 degrees; 40 percent where 
limited to 30 degrees; 30 percent where limited to 20 degrees; 20 
percent where limited to 15 degrees; 10 percent where limited to 
10 degrees; and 0 percent where limited to 5 degrees.  38 C.F.R. 
§ 4.71a.  

Codes 5256 and 5258 do not apply in this case, as the pathology 
required (ankylosis or malunion or nonunion of tibia and fibula) 
is not shown.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the knee are to 140 degrees in flexion 
and to 0 degrees in extension.  38 C.F.R. § 4.71a, Plate II.  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45.  

At the outset, it is noteworthy that the United States Court of 
Appeals for Veterans Claims has held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO has 
not assigned staged ratings for the right knee disability; a 30 
percent rating has been assigned for the entire appeal period.  
As findings pertaining to the Veteran's service-connected right 
knee disability have been consistent throughout, the Board also 
finds that staged ratings are not indicated.  

30 percent is the minimum rating assigned for knee disability 
following TKR.  To warrant an increased rating, the Veteran has 
to show either chronic residuals of severe motion limitation or 
weakness (which would warrant a 60 percent rating under Code 
5055) or that he has impairment warranting an intermediate level 
of disability (40 or 50 percent) under Codes 5256, 5261, or 5262.  

A 40 percent rating under Code 5261 is warranted where extension 
is limited to 30 degrees.  However, on November 2007 and February 
2010 VA examinations, the Veteran's right knee could be 
straightened fully.  The November 2007 VA examination also showed 
that the Veteran's right knee could be extended from 0 to 60 
degrees (active motion under load, squatting, although to 110 
degrees against gravity).  In addition, there was no additional 
limitation of motion noted due to repetitive use (although the 
February 2010 examination report did note the Veteran's 
complaints of increasing pain/discomfort with movement).  
Therefore, even when considering DeLuca criteria of functional 
impairment and viewed in a light most favorable to a rating in 
excess of 30 percent under Code 5261 is not warranted.  

As was previously noted, the Veteran's right knee is not 
ankylosed, and he is not shown to have malunion or nonunion of 
the tibia or fibula; consequently, an intermediate rating under 
Codes 5256 or 5262 is not warranted.  As was also previously 
noted, November 2007 and February 2010 VA examinations found 
diminished light touch from the joint line of the right knee to 
the foot, and included a diagnosis of probable injury to the 
superficial cutaneous nerve.  Such a finding would warrant no 
more than a 10 percent rating, and combined with ratings for 
other residual impairment of function (limitations of motion) 
would not warrant a rating in excess of the 30 percent currently 
assigned under Code 5055.   

What remains for consideration is whether the next higher (60 
percent) rating under Code 5055 is warranted.  November 2007 
examination found that flexion limited to 60 degrees and February 
2010 examination found flexion was limited to 115 degrees.  While 
the Veteran complained of weakness on both VA examinations, and 
the November 2007 examination found +1 anterior drawer sign, 
since testing of the medial and lateral collateral ligaments 
revealed no excessive looseness or laxity, and the February 2010 
examiner noted there was no significant instability of the right 
knee, severe limitation of motion or weakness is not shown.  None 
of the findings reported reflect severe painful motion or 
weakness.  Consequently, a 60 percent rating under Code 5055 is 
not warranted.  

The Board has also considered whether the record suggests 
referral for extraschedular consideration is indicated.  There is 
no objective evidence or allegation in the record of symptoms 
and/or impairment due to the right knee disability that are not 
encompassed by the rating assigned.  Therefore, the schedular 
criteria are not inadequate, and referral for extraschedular 
consideration is not necessary.  38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).  Notably, the Veteran retired 
after 19 years of employment as a plumbing inspector.  The record 
does not suggest, nor does the Veteran allege, that he is unable 
to participate in gainful employment due to his right knee 
disability.  Hence, the matter of entitlement to a total rating 
based on individual unemployability is not raised by the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Accordingly, it 
must be denied.  


ORDER

A rating in excess of 30 percent for post-TKR right knee 
disability from May 1, 2006 is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


